Exhibit 10.1

 

CONFIDENTIALITY, INTELLECTUAL

PROPERTY AND NON-COMPETE AGREEMENT

 

This CONFIDENTIALITY, INTELLECTUAL PROPERTY AND NON-COMPETE AGREEMENT
(“Agreement”) is made and entered into as of the        day of         , 2009
(the “Effective Date”) by and between Golfsmith International Holdings, Inc. and
its subsidiaries (the “Company”) and [                          ] (“Executive”).

 

PRELIMINARY STATEMENTS

 

A.    The Company desires to employ Executive as [                      ], and
Executive desires to be employed by the Company in said capacity; and

 

B.    Each Party desires to set forth in writing the terms and conditions of
their understandings and agreements as to the issues of confidentiality,
non-disclosure and non-competition.

 

C.    Each Party agrees that this Agreement applies for all lines of business
existing upon Executive’s separation of employment with Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Parties agree as follows:

 

STATEMENT OF AGREEMENT

 


1.             NONDISCLOSURE.


 


(A)           DEFINITION.  “CONFIDENTIAL INFORMATION” MEANS ANY AND ALL
MATERIAL, DATA, DISCOVERIES, IDEAS, IMPROVEMENTS, INFORMATION, INVENTIONS,
FORMULAE, PATTERNS, COMPILATIONS, PROGRAMS, DEVICES, METHODS, TECHNIQUES,
PROCESSES, KNOW HOW, PLANS (MARKETING, BUSINESS, STRATEGIC, TECHNICAL OR
OTHERWISE), ARRANGEMENTS, PRICING AND/OR OTHER INFORMATION OF, OR RELATING TO
THE COMPANY (AS WELL AS ITS CLIENTS, CUSTOMERS, AND/OR VENDORS) THAT IS
CONFIDENTIAL, PROPRIETARY, AND/OR A TRADE SECRET, (I) BY ITS NATURE, (II) BASED
ON HOW IT IS TREATED OR DESIGNATED BY THE COMPANY, (III) BASED ON THE
SIGNIFICANCE OF ITS EXISTING OR POTENTIAL COMMERCIAL VALUE OR BUSINESS UTILITY;
(IV) SUCH THAT ITS APPROPRIATION, USE OR DISCLOSURE WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE BUSINESS OR PLANNED BUSINESS OF THE COMPANY, OR (V) AS A
MATTER OF LAW.  CONFIDENTIAL INFORMATION INCLUDES, WITHOUT LIMITATION, BUSINESS
OPERATIONS AND METHODS; FINANCIAL PERFORMANCE; CONTRACTUAL RELATIONSHIPS;
BUSINESS PARTNERS AND RELATIONSHIPS; CLIENTS AND CUSTOMERS; MARKETING MODULES
AND/OR STRATEGIES; AND LISTS WITH INFORMATION RELATED TO EXISTING OR PROSPECTIVE
CLIENTS, CUSTOMERS.  THERE IS NO REQUIREMENT THAT ANY CONFIDENTIAL INFORMATION
BE REDUCED TO A WRITING TO MEET THE FOREGOING DEFINITION.  WORK PRODUCT (AS
DEFINED BELOW) IS INCLUDED IN THE DEFINITION OF CONFIDENTIAL INFORMATION.  TO
THE EXTENT CONFIDENTIAL INFORMATION IS REDUCED TO A WRITING, THERE IS NO
REQUIREMENT THAT ANY DOCUMENTS, INFORMATION, MATERIALS OR MEDIA BE MARKED
“CONFIDENTIAL” OR BEAR ANY SIMILAR MARKING IN ORDER TO FALL WITHIN THE
DEFINITION OF “CONFIDENTIAL INFORMATION.”


 


(B)           EXCEPTIONS.  TO THE EXTENT EXECUTIVE CAN DEMONSTRATE THE FOLLOWING
BY CLEAR AND CONVINCING EVIDENCE, CONFIDENTIAL INFORMATION DOES NOT INCLUDE
MATERIAL, DATA, AND/OR INFORMATION:  (I) THAT THE COMPANY HAS VOLUNTARILY AND
FULLY PLACED IN THE PUBLIC DOMAIN WITH THE INTENT FOR SUCH INFORMATION TO REMAIN
PUBLIC AND BE READILY AND PUBLICLY ACCESSIBLE; (II) THAT HAS BEEN LAWFULLY AND
INDEPENDENTLY DEVELOPED AND PUBLICLY DISCLOSED BY THIRD PARTIES WITHOUT ANY
DIRECT OR INDIRECT ACCESS TO ANY CONFIDENTIAL INFORMATION AS EVIDENCED BY PRIOR
WRITTEN RECORDS; (III) THAT CONSTITUTES THE GENERAL NON-SPECIALIZED KNOWLEDGE
AND SKILLS GAINED BY EXECUTIVE DURING THE EMPLOYMENT PERIOD (AS DEFINED BELOW)

 

1

--------------------------------------------------------------------------------


 


WITHOUT USE OF OR ACCESS TO ANY CONFIDENTIAL INFORMATION; (IV) THAT OTHERWISE
ENTERS THE PUBLIC DOMAIN THROUGH LAWFUL MEANS; OR (V) THAT EXECUTIVE PROVIDES TO
THIRD PARTIES REGARDING EXECUTIVE’S OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT THE UNAUTHORIZED APPROPRIATION, USE, OR DISCLOSURE OF CONFIDENTIAL
INFORMATION BY EXECUTIVE, DIRECTLY OR INDIRECTLY, SHALL NOT AFFECT THE
PROTECTION AND RELIEF AFFORDED BY THIS AGREEMENT REGARDING SUCH INFORMATION. 
ANY CONFIDENTIAL INFORMATION THAT INCLUDES A COMBINATION OF FEATURES OR ASPECTS
SHALL NOT BE DEEMED TO BE WITHIN ANY OF THE FOREGOING EXCEPTIONS MERELY BECAUSE
INDIVIDUAL FEATURES OR ASPECTS FALL WITHIN ANY ONE OR MORE OF SUCH EXCEPTIONS,
BUT ONLY IF THE COMBINATION ITSELF FALLS WITHIN ANY OF THE EXCEPTIONS.


 


(C)           PROVISION.  THE COMPANY PROMISES TO PROVIDE EXECUTIVE WITH ACCESS
TO CONFIDENTIAL INFORMATION AS REASONABLY NECESSARY FOR THE PERFORMANCE OF THE
EXECUTIVE’S JOB DUTIES.


 


(D)           PROTECTION.  BOTH DURING AND AFTER THE EMPLOYMENT PERIOD,
EXECUTIVE SHALL NOT, IN ANY MANNER, DIRECTLY OR INDIRECTLY:  (I) APPROPRIATE,
DOWNLOAD, PRINT, COPY, IMAGE, FAX, E-MAIL, REMOVE, USE, DISCLOSE, DIVULGE,
AND/OR COMMUNICATE ANY CONFIDENTIAL INFORMATION, TO OR FOR THE BENEFIT OF ANY
PERSON (AS DEFINED BELOW), INCLUDING (WITHOUT LIMITATION) ORIGINALS OR COPIES OF
ANY CONFIDENTIAL INFORMATION, IN ANY MEDIA OR FORMAT, EXCEPT FOR THE COMPANY’S
BENEFIT WITHIN THE COURSE AND SCOPE OF EXECUTIVE’S EMPLOYMENT, OR WITH THE PRIOR
WRITTEN CONSENT OF THE CHIEF EXECUTIVE OFFICER OF THE COMPANY OR HIS/HER
DESIGNEE (“CEO”); OR (II) TAKE OR ENCOURAGE ANY ACTION THAT WOULD CIRCUMVENT,
INTERFERE WITH, OR OTHERWISE DIMINISH THE VALUE OR BENEFIT OF ANY CONFIDENTIAL
INFORMATION TO THE COMPANY.  ALL CONFIDENTIAL INFORMATION IS THE EXCLUSIVE
PROPERTY OF THE COMPANY, THE APPROPRIATION, USE AND/OR DISCLOSURE OF WHICH IS
GOVERNED AND RESTRICTED BY THIS AGREEMENT.  EXECUTIVE AGREES TO USE UTMOST
DILIGENCE TO PROTECT AND SAFEGUARD THE CONFIDENTIAL INFORMATION AS PRESCRIBED IN
SECTION 1 OF THIS AGREEMENT.


 


(E)           RETURN AND REVIEW.  ALL CONFIDENTIAL INFORMATION, AND ALL OTHER
INFORMATION AND PROPERTY AFFECTING OR RELATING TO THE BUSINESS OF THE COMPANY
(INCLUDING WITHOUT LIMITATION FILES, DOCUMENTS, MATERIALS, RECORDS, NOTEBOOKS,
CUSTOMER LISTS, BUSINESS PROPOSALS, CONTRACTS, AGREEMENTS AND OTHER REPOSITORIES
CONTAINING INFORMATION CONCERNING THE COMPANY OR THE BUSINESS OF THE COMPANY),
WITHIN THE EXECUTIVE’S POSSESSION, CUSTODY OR CONTROL, REGARDLESS OF FORM OR
FORMAT, SHALL REMAIN, AT ALL TIMES, THE PROPERTY OF THE COMPANY.  AT ANY TIME
THAT THE COMPANY MAY REQUEST, DURING OR AFTER THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL DELIVER TO THE COMPANY, ALL ORIGINALS AND COPIES OF CONFIDENTIAL
INFORMATION, AND ALL OTHER INFORMATION AND PROPERTY AFFECTING OR RELATING TO THE
BUSINESS OF THE COMPANY, WITHIN EXECUTIVE’S POSSESSION, CUSTODY OR CONTROL,
REGARDLESS OF FORM OR FORMAT; PROVIDED THAT, UPON THE TERMINATION DATE (AS
DEFINED BELOW), EXECUTIVE SHALL EFFECT SUCH DELIVERY WITHOUT THE NECESSITY OF A
PRIOR COMPANY REQUEST.  BOTH DURING AND AFTER THE EMPLOYMENT PERIOD, THE COMPANY
SHALL HAVE THE RIGHT OF REASONABLE ACCESS TO REVIEW, INSPECT, COPY, AND/OR
CONFISCATE ANY CONFIDENTIAL INFORMATION, AND ANY OTHER INFORMATION AND PROPERTY
AFFECTING OR RELATING TO THE BUSINESS OF THE COMPANY, WITHIN EXECUTIVE’S
POSSESSION, CUSTODY OR CONTROL.


 


(F)            RESPONSE TO THIRD PARTY REQUESTS.  UPON RECEIPT OF ANY FORMAL OR
INFORMAL REQUEST, BY LEGAL PROCESS OR OTHERWISE, SEEKING EXECUTIVE’S DIRECT OR
INDIRECT DISCLOSURE OR PRODUCTION OF ANY CONFIDENTIAL INFORMATION TO ANY PERSON,
EXECUTIVE SHALL PROMPTLY AND TIMELY NOTIFY THE COMPANY AND PROVIDE A DESCRIPTION
AND, IF APPLICABLE, HAND DELIVER A COPY OF SUCH REQUEST TO THE COMPANY. 
EXECUTIVE IRREVOCABLY NOMINATES AND APPOINTS THE COMPANY TO ACT IN THE
EXECUTIVE’S NAME, PLACE AND STEAD TO PERFORM ANY ACT THAT EXECUTIVE MIGHT
PERFORM TO DEFEND AND PROTECT AGAINST ANY DISCLOSURE OR PRODUCTION OF
CONFIDENTIAL INFORMATION.


 


2.             WORK PRODUCT.


 


(A)           DEFINITION.  AS USED IN THIS AGREEMENT, THE TERM “WORK PRODUCT”
MEANS ALL PATENTS AND PATENT APPLICATIONS, ALL INVENTIONS, INNOVATIONS,
IMPROVEMENTS, DEVELOPMENTS, METHODS, DESIGNS, ANALYSES,

 

2

--------------------------------------------------------------------------------


 


DRAWINGS, REPORTS, CREATIVE WORKS, DISCOVERIES, SOFTWARE, COMPUTER PROGRAMS,
MODIFICATIONS, ENHANCEMENTS, KNOW-HOW, FORMULATIONS, CONCEPTS AND IDEAS, ALL
SIMILAR OR RELATED INFORMATION (IN EACH CASE WHETHER PATENTABLE OR NOT), ALL
COPYRIGHTS AND COPYRIGHTABLE WORKS, ALL TRADE SECRETS, CONFIDENTIAL INFORMATION,
AND ALL OTHER INTELLECTUAL PROPERTY AND INTELLECTUAL PROPERTY RIGHTS, THAT ARE
WRITTEN, CONCEIVED, REDUCED TO PRACTICE, DEVELOPED, AND/OR MADE BY EXECUTIVE,
EITHER ALONE OR WITH OTHERS IN THE COURSE OF EXECUTIVE’S EMPLOYMENT WITH OR
SERVICES TO COMPANY (INCLUDING EMPLOYMENT OR SERVICES PRIOR TO THE EFFECTIVE
DATE).


 


(B)           ASSIGNMENT.  SUBJECT TO SECTION 2.E. BELOW, EXECUTIVE HEREBY
ASSIGNS TO COMPANY ALL RIGHT, TITLE, AND INTEREST TO ALL WORK PRODUCT THAT
(I) RELATES TO THE COMPANY’S ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND
DEVELOPMENT, OR EXISTING OR FUTURE PRODUCTS OR SERVICES, OR (II) IS CONCEIVED,
REDUCED TO PRACTICE, DEVELOPED, OR MADE USING ANY EQUIPMENT, SUPPLIES,
FACILITIES, ASSETS, INFORMATION, OR RESOURCES OF THE COMPANY (INCLUDING, WITHOUT
LIMITATION, ANY INTELLECTUAL PROPERTY RIGHTS).


 


(C)           WORK FOR HIRE.  SUBJECT TO SECTION 2.E. BELOW, ANY AND ALL WORK
PRODUCT CREATED OR DEVELOPED BY EXECUTIVE DURING THE EMPLOYMENT PERIOD THAT IS
PROTECTABLE UNDER COPYRIGHT LAW, INCLUDING WITHOUT LIMITATION WORKS OF
AUTHORSHIP, COMPUTER SOFTWARE AND RELATED WORKS, ARE AGREED AND STIPULATED TO BE
“WORK FOR HIRE” UNDER APPLICABLE COPYRIGHT LAW, AND THE SOLE PROPERTY OF THE
COMPANY, WHICH IS DEEMED TO BE THE EXCLUSIVE AUTHOR, COPYRIGHT CLAIMANT, AND
OWNER OF THE COPYRIGHT IN SUCH WORK.  TO THE EXTENT ANY OF THE PRECEDING
COPYRIGHTED WORKS ARE NOT DEEMED A “WORK FOR HIRE” UNDER APPLICABLE COPYRIGHT
LAW, EXECUTIVE HEREBY IRREVOCABLY ASSIGNS ALL RIGHT, TITLE AND INTEREST IN SUCH
COPYRIGHTED WORKS TO COMPANY OR ITS DESIGNEE.


 


(D)           DISCLOSURE AND ASSISTANCE.  SUBJECT TO THE TERMS OF SECTION 2.E.,
BOTH DURING AND AFTER THE EMPLOYMENT PERIOD, EXECUTIVE WILL PROMPTLY DISCLOSE
ALL WORK PRODUCT TO THE COMPANY AND PERFORM ALL ACTIONS REASONABLY REQUESTED BY
THE COMPANY (WHETHER DURING OR AFTER THE EMPLOYMENT PERIOD) TO ESTABLISH AND/OR
CONFIRM THE TITLE, OWNERSHIP AND PROPRIETARY INTEREST OF THE COMPANY IN ANY WORK
PRODUCT, AND TO PROTECT THE COMPANY’S WORK PRODUCT.  EXECUTIVE WILL NOT FILE ANY
PATENT OR COPYRIGHT APPLICATIONS RELATED TO ANY WORK PRODUCT EXCEPT WITH THE
WRITTEN CONSENT OF COMPANY.  EXECUTIVE HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS THE COMPANY AND ITS DULY AUTHORIZED OFFICERS AND AGENTS, TO ACT FOR AND
ON EXECUTIVE’S BEHALF TO EXECUTE AND FILE ANY APPLICATIONS OR RELATED FINDINGS
AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE PROSECUTION, ISSUANCE
AND ENFORCEMENT OF WORK PRODUCT, WITH THE SAME LEGAL FORCE AND EFFECT AS IF
EXECUTED BY EXECUTIVE.


 


(E)           EXCLUSIONS.  EXCEPT FOR ANY MATTER(S) LISTED IN THE FOLLOWING
TABLE, THERE IS NO WORK PRODUCT IN EXISTENCE THAT EXECUTIVE CLAIMS TO BE
EXCLUDED FROM THIS AGREEMENT, WHETHER FROM PRIOR EMPLOYMENT WITH OR SERVICE TO
COMPANY, OR OTHERWISE.

 

DATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 


3.             NON-COMPETE AND NON-SOLICITATION.  EXECUTIVE ACKNOWLEDGES AND
AGREES THAT, AS AN EMPLOYEE AND REPRESENTATIVE OF THE COMPANY, EXECUTIVE WILL BE
GIVEN ACCESS TO SPECIALIZED TRAINING AND CONFIDENTIAL INFORMATION AS REASONABLY
NECESSARY FOR THE PERFORMANCE OF THE EXECUTIVE’S JOB DUTIES.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THIS CREATES A SPECIAL RELATIONSHIP OF TRUST AND
CONFIDENCE BETWEEN THE COMPANY, EXECUTIVE AND THE COMPANY’S CURRENT AND
PROSPECTIVE CLIENTS AND CUSTOMERS. 

 

3

--------------------------------------------------------------------------------



 


EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THERE IS A HIGH RISK AND
OPPORTUNITY FOR ANY PERSON GIVEN ACCESS TO SUCH RESPONSIBILITY, SPECIALIZED
TRAINING, AND CONFIDENTIAL INFORMATION TO MISAPPROPRIATE THE RELATIONSHIP AND
GOODWILL EXISTING BETWEEN THE COMPANY AND THE COMPANY’S CURRENT AND PROSPECTIVE
CLIENTS AND CUSTOMERS.  EXECUTIVE THEREFORE ACKNOWLEDGES AND AGREES THAT IT IS
FAIR AND REASONABLE FOR THE COMPANY TO TAKE STEPS TO PROTECT ITSELF FROM THE
RISK OF SUCH MISAPPROPRIATION.  CONSEQUENTLY, EXECUTIVE AGREES TO THE FOLLOWING
RESTRICTIVE COVENANTS:


 


(A)           VENDOR NON-SOLICITATION.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL NOT DIRECTLY OR INDIRECTLY DIVERT AWAY OR ATTEMPT TO DIVERT AWAY ANY
BUSINESS FROM THE COMPANY TO ANOTHER COMPANY, BUSINESS, OR INDIVIDUAL.  DURING
THE NON-INTERFERENCE PERIOD (AS DEFINED BELOW), EXECUTIVE SHALL NOT DIRECTLY OR
INDIRECTLY SOLICIT, DIVERT AWAY OR ATTEMPT TO DIVERT AWAY FROM THE COMPANY ANY
BUSINESS OF ANY COMPANY VENDOR (AS DEFINED BELOW).


 


(B)           EMPLOYEE NON-SOLICITATION.  DURING THE NON-INTERFERENCE PERIOD,
EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY, IN ANY CAPACITY:  (I) SOLICIT ANY
EMPLOYEE, AGENT OR REPRESENTATIVE OF THE COMPANY WHO WAS AN EMPLOYEE, AGENT OR
REPRESENTATIVE OF THE COMPANY UPON EXECUTIVE’S SEPARATION FROM COMPANY, TO
TERMINATE SUCH PERSON’S RELATIONSHIP WITH THE COMPANY OR TO BECOME EMPLOYED BY
ANY PERSON OTHER THAN THE COMPANY; (II) APPROACH ANY SUCH EMPLOYEE, AGENT OR
REPRESENTATIVE OF THE COMPANY FOR ANY OF THE FOREGOING PURPOSES;
(III) AUTHORIZE, SOLICIT OR ASSIST IN THE TAKING OF SUCH ACTIONS BY ANY THIRD
PARTY; OR (IV) HIRE OR RETAIN ANY SUCH EMPLOYEE, AGENT OR REPRESENTATIVE OF THE
COMPANY.


 


(C)           NON-COMPETE.  DURING THE EMPLOYMENT PERIOD AND THE
NON-INTERFERENCE PERIOD, ABSENT THE COMPANY’S EXPRESS WRITTEN PERMISSION,
EXECUTIVE SHALL NOT PROVIDE THE SAME OR SUBSTANTIALLY THE SAME SERVICES THAT
EXECUTIVE PROVIDES TO THE COMPANY, IN THE SAME OR SIMILAR BUSINESS (AS DEFINED
BELOW) WITHIN THE MARKET AREA (AS DEFINED BELOW).  THIS RESTRICTION INCLUDES
WORKING, DIRECTLY OR INDIRECTLY, AS AN EMPLOYEE, EMPLOYER, CONSULTANT, AGENT,
PRINCIPAL, PARTNER, CORPORATE OFFICER, DIRECTOR, HOLDER OF MORE THAN FIVE
PERCENT OF THE STOCK, OR IN ANY OTHER INDIVIDUAL OR REPRESENTATIVE CAPACITY.


 


(D)           DEFINITIONS.


 


I.              THE TERM “COMPANY VENDOR” MEANS ANY PERSON THAT EXECUTIVE
CONTACTED, SOLICITED, SERVICED, AND/OR HAD ACCESS TO CONFIDENTIAL INFORMATION
ABOUT, DURING THE EMPLOYMENT PERIOD.


 


II.             THE TERM “MARKET AREA” MEANS THE CONTINENTAL UNITED STATES OF
AMERICA.


 


III.            THE TERM “NON-INTERFERENCE PERIOD” MEANS THE TWENTY-FOUR (24)
MONTHS FOLLOWING THE TERMINATION DATE.


 


IV.            THE TERM “SAME OR SIMILAR BUSINESS” MEANS AS A FULL-LINE GOLF
SPECIALTY RETAILER, INCLUDING WITHOUT LIMITATION PGA TOUR SUPERSTORES, DICK’S
SPORTING GOODS, GOLF TOWN, EDWIN WATTS, OR ANY OTHER RETAIL BUSINESS THAT
DERIVES MORE THAN 20% OF ITS REVENUES FROM THE SALE OF GOLF RELATED EQUIPMENT OR
SERVICES.


 


V.             THE TERM “SOLICIT” MEANS DIRECTLY OR INDIRECTLY SOLICITING,
INDUCING, ATTEMPTING TO INDUCE, OR ASSISTING ANY PERSON IN ANY SUCH
SOLICITATION, INDUCEMENT OR ATTEMPTED INDUCEMENT, IN ALL CASES REGARDLESS OF
WHETHER THE INITIAL CONTACT WAS BY THE EXECUTIVE, THE COMPANY VENDOR, OR ANY
OTHER PERSON.


 


(E)           ACKNOWLEDGEMENT.  EXECUTIVE ACKNOWLEDGES THAT THE COMPENSATION,
SPECIALIZED TRAINING, AND CONFIDENTIAL INFORMATION PROVIDED TO EXECUTIVE
PURSUANT TO THIS AGREEMENT GIVES RISE TO THE COMPANY’S INTEREST IN RESTRAINING
EXECUTIVE FROM COMPETING WITH THE COMPANY, THAT THE FOREGOING RESTRICTIVE
COVENANTS ARE DESIGNED TO ENFORCE SUCH CONSIDERATION AND THAT ANY LIMITATIONS AS
TO TIME,

 

4

--------------------------------------------------------------------------------


 


GEOGRAPHIC SCOPE AND SCOPE OF ACTIVITY TO BE RESTRAINED AS DEFINED HEREIN ARE
REASONABLE AND DO NOT IMPOSE A GREATER RESTRAINT THAN IS NECESSARY TO PROTECT
THE GOODWILL OR OTHER BUSINESS INTEREST OF THE COMPANY.


 


4.             NON-DISPARAGEMENT.


 


(A)           MEDIA NONDISCLOSURE.  DURING AND AFTER THE EMPLOYMENT PERIOD,
EXCEPT AS MAY BE AUTHORIZED IN WRITING BY COMPANY, EXECUTIVE SHALL NOT DIRECTLY
OR INDIRECTLY DISCLOSE OR RELEASE TO THE MEDIA (AS DEFINED BELOW) ANY
INFORMATION CONCERNING OR RELATING TO ANY ASPECT OF THE EXECUTIVE’S EMPLOYMENT
OR TERMINATION FROM EMPLOYMENT WITH COMPANY, ANY NON-PUBLIC INFORMATION RELATED
TO THE BUSINESS OF COMPANY, AND/OR ANY ASPECT OF ANY DISPUTE THAT IS DIRECTLY OR
INDIRECTLY THE SUBJECT OF OR RELATED TO THIS AGREEMENT.  THE TERM “MEDIA” MEANS
ANY NEWS ORGANIZATION, STATION, PUBLICATION, SHOW, WEBSITE, WEB LOG (BLOG),
BULLETIN BOARD, CHAT ROOM AND/OR PROGRAM (PAST, PRESENT AND/OR FUTURE), WHETHER
PUBLISHED THROUGH THE MEANS OF PRINT, RADIO, TELEVISION, TEXT MESSAGE, TWITTER
(OR SIMILAR SERVICES), FACEBOOK (OR SIMILAR SERVICES), THE INTERNET, OR
OTHERWISE, AND ANY MEMBER, REPRESENTATIVE, AGENT AND/OR EMPLOYEE OF THE SAME.


 


(B)           NON-DISPARAGEMENT.  DURING AND AFTER THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL NOT MAKE ANY STATEMENTS, COMMENTS OR COMMUNICATIONS IN ANY FORM,
ORAL, WRITTEN OR ELECTRONIC TO ANY MEDIA OR ANY CUSTOMER, WHICH WOULD CONSTITUTE
LIBEL, SLANDER OR DISPARAGEMENT OF THE COMPANY; PROVIDED, HOWEVER, THAT THE
TERMS OF THIS SECTION SHALL NOT APPLY TO COMMUNICATIONS BETWEEN THE EXECUTIVE
AND, AS APPLICABLE, THE EXECUTIVE’S ATTORNEYS OR OTHER PERSONS WITH WHOM
COMMUNICATIONS WOULD BE SUBJECT TO A VALID CLAIM OF PRIVILEGE EXISTING UNDER
COMMON LAW, STATUTE OR RULE OF PROCEDURE.  THE EXECUTIVE FURTHER AGREES THAT THE
EXECUTIVE WILL NOT IN ANY WAY SOLICIT ANY SUCH STATEMENTS, COMMENTS OR
COMMUNICATIONS FROM OTHERS.


 


5.             GENERAL PROVISIONS.


 


(A)           DEFINITIONS.  THE FOLLOWING DEFINITIONS ARE FOR THE PURPOSES OF
THIS AGREEMENT, BUT ARE NOT THE ONLY TERMS DEFINED FOR THE PURPOSES OF THIS
AGREEMENT.


 


I.              THE TERM “AFFILIATE(S)” MEANS (I) ANY PERSON, WHETHER DE JURE OR
DE FACTO, THAT DIRECTLY OR INDIRECTLY OWNS, IS OWNED BY, OR IS UNDER COMMON
OWNERSHIP WITH, THE COMPANY TO THE EXTENT OF AT LEAST 50% OF THE EQUITY HAVING
THE POWER TO VOTE ON OR DIRECT THE AFFAIRS OF THE ENTITY; OR (II) ANY PERSON
ACTUALLY CONTROLLED BY, CONTROLLING, OR UNDER COMMON CONTROL WITH, THE COMPANY.


 


II.             THE TERM “EMPLOYMENT PERIOD” MEANS THE EXECUTIVE’S TERM OF
EMPLOYMENT FROM THE FIRST DAY OF EXECUTIVE’S WORK FOR THE COMPANY AND/OR ANY OF
ITS AFFILIATES THROUGH THE LAST DAY OF EXECUTIVE’S WORK FOR THE COMPANY AND/OR
ANY OF ITS AFFILIATES, REGARDLESS OF WHETHER THE EMPLOYMENT TERMINATION OR
RESIGNATION IS VOLUNTARY, INVOLUNTARY, FOR CAUSE, OR NOT FOR CAUSE.  THE
EMPLOYMENT PERIOD IS NOT DEPENDENT ON THE DATE OF THIS AGREEMENT.


 


III.            THE TERM “PERSON” MEANS AN INDIVIDUAL, AN INDEPENDENT
CONTRACTOR, A SOLE PROPRIETOR, A PARTNERSHIP, A LIMITED LIABILITY COMPANY, A
CORPORATION, AN ASSOCIATION, A JOINT STOCK COMPANY, A TRUST (INCLUDING, WITHOUT
LIMITATION, A BUSINESS OR STATE TRUST), A JOINT VENTURE, AN UNINCORPORATED
ORGANIZATION, A GOVERNMENTAL ENTITY, COURT, DEPARTMENT, AGENCY OR POLITICAL
SUBDIVISION, OR ANY OTHER INDIVIDUAL, BUSINESS, LEGAL, COMMERCIAL, OR
GOVERNMENTAL ENTITY, AS APPLICABLE.


 


IV.            THE TERM “TERMINATION DATE” MEANS THE LAST DAY OF THE EMPLOYMENT
PERIOD.

 

5

--------------------------------------------------------------------------------



 


(B)           SEVERABILITY AND REFORMATION.  IF ANY ONE OR MORE OF THE TERMS,
PROVISIONS, COVENANTS OR RESTRICTIONS OF THIS AGREEMENT SHALL BE DETERMINED BY A
COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE, THE
REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS SHALL REMAIN IN
FULL FORCE AND EFFECT, AND THE INVALID, VOID OR UNENFORCEABLE PROVISIONS SHALL
BE DEEMED SEVERABLE.  MOREOVER, IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED
IN THIS AGREEMENT SHALL FOR ANY REASON BE HELD TO BE EXCESSIVELY BROAD AS TO
DURATION, GEOGRAPHICAL SCOPE, ACTIVITY OR SUBJECT, IT SHALL BE REFORMED BY
LIMITING AND REDUCING IT TO THE MINIMUM EXTENT NECESSARY, SO AS TO BE
ENFORCEABLE TO THE EXTENT COMPATIBLE WITH THE APPLICABLE LAW AS IT SHALL THEN
APPEAR.


 


(C)           ENTIRE AGREEMENT.  THIS AGREEMENT, DOCUMENTS REFERRED TO HEREIN,
AND OTHER WRITTEN AGREEMENTS OR WRITTEN UNDERSTANDINGS OF THE PARTIES OF EVEN
DATE HEREWITH, EMBODY THE COMPLETE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES SOLELY WITH REGARD TO THE SUBJECT MATTER HEREIN, AND SUPERSEDE AND
PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR BETWEEN
THE PARTIES, WRITTEN OR ORAL, BUT ONLY TO THE EXTENT THEY RELATE TO THE SUBJECT
MATTER HEREIN.  THE PARTIES EACH HAVE DECIDED TO ENTER INTO THIS AGREEMENT BASED
ON THEIR OWN INDEPENDENT JUDGMENT.


 


(D)           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN IF DELIVERED PERSONALLY, MAILED BY CERTIFIED MAIL (RETURN
RECEIPT REQUESTED) OR SENT BY OVERNIGHT DELIVERY SERVICE, OR ELECTRONIC MAIL, OR
FACSIMILE TRANSMISSION (WITH ELECTRONIC CONFIRMATION OF SUCCESSFUL TRANSMISSION)
TO THE PARTIES AT THE FOLLOWING ADDRESSES OR AT SUCH OTHER ADDRESSES AS SHALL BE
SPECIFIED BY THE PARTIES BY LIKE NOTICE, IN ORDER OF PREFERENCE OF THE
RECIPIENT:


 


IF TO THE COMPANY:


 


ATTN: GENERAL COUNSEL


GOLFSMITH INTERNATIONAL HOLDINGS, INC.


11000 NORTH IH 35


AUSTIN, TX 78753


(512) 821-4994


 


IF TO EXECUTIVE:


 


 


 


6

--------------------------------------------------------------------------------



 


NOTICE SO GIVEN SHALL, IN THE CASE OF MAIL, BE DEEMED TO BE GIVEN AND RECEIVED
ON THE FIFTH CALENDAR DAY AFTER POSTING, IN THE CASE OF OVERNIGHT DELIVERY
SERVICE, ON THE DATE OF ACTUAL DELIVERY AND, IN THE CASE OF FACSIMILE
TRANSMISSION OR PERSONAL DELIVERY, ON THE DATE OF ACTUAL TRANSMISSION OR, AS THE
CASE MAY BE, PERSONAL DELIVERY.


 


(E)           GOVERNING LAW AND VENUE.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
ANY CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER THE GOVERNANCE OR
CONSTRUCTION OF THIS AGREEMENT TO THE LAWS OF ANOTHER JURISDICTION.  ANY ACTION
IN REGARD TO THIS AGREEMENT OR ARISING OUT OF OR RELATING TO ITS TERMS AND
CONDITIONS, SHALL HAVE EXCLUSIVE VENUE BE INSTITUTED AND LITIGATED EXCLUSIVELY
IN AUSTIN, TEXAS, TO WHICH VENUE THE PARTIES CONSENT.


 


(F)            ASSIGNMENT.  THIS AGREEMENT IS PERSONAL TO EXECUTIVE AND MAY NOT
BE ASSIGNED IN ANY WAY BY EXECUTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.  THE COMPANY MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.


 


(G)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH WILL TAKE EFFECT AS AN ORIGINAL, AND ALL OF WHICH SHALL EVIDENCE
ONE AND THE SAME AGREEMENT.


 


(H)           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED ONLY IN WRITING SIGNED
BY EXECUTIVE AND BY A DULY AUTHORIZED REPRESENTATIVE OF THE COMPANY (OTHER THAN
EXECUTIVE).


 


(I)            CONSTRUCTION.  THE HEADINGS AND CAPTIONS OF THIS AGREEMENT ARE
PROVIDED FOR CONVENIENCE ONLY AND ARE INTENDED TO HAVE NO EFFECT IN CONSTRUING
OR INTERPRETING THIS AGREEMENT.  THE LANGUAGE IN ALL PARTS OF THIS AGREEMENT
SHALL BE IN ALL CASES CONSTRUED IN ACCORDANCE TO ITS FAIR MEANING AND NOT
STRICTLY FOR OR AGAINST THE COMPANY OR EXECUTIVE.


 


(J)            NON-WAIVER.  THE FAILURE BY EITHER PARTY TO INSIST UPON THE
PERFORMANCE OF ANY ONE OR MORE TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT
SHALL NOT BE CONSTRUED AS A WAIVER OR RELINQUISHMENT OF ANY RIGHT GRANTED
HEREUNDER OR OF ANY FUTURE PERFORMANCE OF ANY SUCH TERM, COVENANT OR CONDITION,
AND THE OBLIGATION OF EITHER PARTY WITH RESPECT HERETO SHALL CONTINUE IN FULL
FORCE AND EFFECT, UNLESS SUCH WAIVER SHALL BE IN WRITING SIGNED BY THE COMPANY
(OTHER THAN EXECUTIVE) AND THE EXECUTIVE.


 


(K)           WARRANTIES.  EXECUTIVE WARRANTS AND REPRESENTS TO THE COMPANY AS
FOLLOWS:


 


I.              AGREEMENT DISCLOSURE.  EXECUTIVE HAS PROVIDED COMPANY A TRUE AND
CORRECT COPY OF EXECUTIVE’S EMPLOYMENT AGREEMENT(S) WITH ALL OF EXECUTIVE’S
PREVIOUS EMPLOYERS, AND, AS OF THE EXECUTION DATE OF THIS AGREEMENT, EXECUTIVE
HAS NOT VIOLATED ANY LAWFUL OBLIGATIONS TO ANY PREVIOUS EMPLOYER.  EXECUTIVE
ACKNOWLEDGES COMPANY’S INSTRUCTIONS NOT TO BREACH ANY SUCH LAWFUL OBLIGATIONS. 
EXECUTIVE REPRESENTS AND WARRANTS THAT NEITHER EXECUTIVE’S EMPLOYMENT BY THE
COMPANY, NOR THE OBLIGATIONS PROVIDED IN THIS AGREEMENT, IN ANY WAY CONFLICT
WITH ANY OBLIGATION OF EXECUTIVE TO A THIRD PARTY OR FORMER EMPLOYER.


 


II.             PRIOR EMPLOYER INFORMATION.  EXECUTIVE UNDERSTANDS THAT IT IS
THE COMPANY’S POLICY AND PRACTICE TO RESPECT THE INTELLECTUAL PROPERTY,
CONFIDENTIAL INFORMATION, AND PROPRIETARY RIGHTS OF OTHERS.  EXECUTIVE
REPRESENTS AND WARRANTS THAT EXECUTIVE HAS RETURNED TO EXECUTIVE’S PRIOR
EMPLOYERS ALL CONFIDENTIAL, PROPRIETARY INFORMATION BELONGING TO SUCH PRIOR
EMPLOYERS, AND THAT EXECUTIVE DOES NOT POSSESS ANY CONFIDENTIAL, PROPRIETARY
INFORMATION BELONGING TO ANY FORMER EMPLOYER OR THIRD PARTY.  DURING AND AFTER
THE EMPLOYMENT PERIOD, EXECUTIVE SHALL NOT USE OR DISCLOSE TO THE COMPANY, OR TO
ANY OF ITS AFFILIATES, OR TO ANY OTHER PERSON, ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION OR TRADE SECRETS OF ANY OF EXECUTIVE’S PREVIOUS EMPLOYER(S) OR ANY
RELATED ENTITY OF SUCH EMPLOYER(S), AND WILL NOT ACCESS, OR BRING

 

7

--------------------------------------------------------------------------------



 


ONTO COMPANY PREMISES, SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION OR TRADE
SECRETS, UNLESS CONSENTED TO IN WRITING BY SUCH EMPLOYER(S) AND THEN ONLY WITH
THE PRIOR WRITTEN AUTHORIZATION OF THE CEO.  EXECUTIVE SHALL BE PERSONALLY
RESPONSIBLE FOR ANY AND ALL LIABILITY RESULTING FROM EXECUTIVE’S BREACH OF THIS
SECTION, AND AS SUCH, SHALL FULLY AND COMPLETELY INDEMNIFY, DEFEND AND HOLD
HARMLESS THE COMPANY, FOR ANY AND ALL SUCH LIABILITY.


 


III.            CONFLICTS.  EXCEPT WITH RESPECT TO MATTERS PREVIOUSLY DISCLOSED
IN WRITING BY EXECUTIVE TO THE COMPANY, EXECUTIVE HEREBY REPRESENTS AND WARRANTS
TO THE COMPANY THAT THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT
BY EXECUTIVE DOES NOT AND SHALL NOT CONFLICT WITH, BREACH, VIOLATE, OR CAUSE A
DEFAULT UNDER ANY OBLIGATION, CONTRACT, AGREEMENT, INSTRUMENT, ORDER, JUDGMENT,
OR DECREE BY WHICH EXECUTIVE IS BOUND.


 


IV.            UNDERSTANDING.  EXECUTIVE HEREBY ACKNOWLEDGES AND REPRESENTS, BY
SIGNING THIS AGREEMENT, THAT EXECUTIVE HAS READ THIS AGREEMENT BEFORE SIGNING
IT, AND THAT EXECUTIVE FULLY UNDERSTANDS ITS PURPOSES, TERMS, AND PROVISIONS,
WHICH EXECUTIVE HEREBY EXPRESSLY ACKNOWLEDGES TO BE REASONABLE IN ALL RESPECTS. 
EXECUTIVE FURTHER ACKNOWLEDGES RECEIPT OF ONE COPY OF THIS AGREEMENT


 


(L)            NOTIFICATION OF NEW EMPLOYER.  IN THE EVENT THAT EXECUTIVE’S
EMPLOYMENT IS TERMINATED FOR ANY REASON, EXECUTIVE HEREBY CONSENTS TO THE
NOTIFICATION BY THE COMPANY TO EXECUTIVE’S NEW EMPLOYER OF EXECUTIVE’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT.  IN ADDITION, IN THE EVENT THAT EXECUTIVE
PLANS TO RENDER SERVICES TO A COMPANY THAT WORKS IN A SIMILAR FIELD AS THE
COMPANY, EXECUTIVE AGREES TO PROVIDE THE COMPANY WITH AS MUCH NOTICE AS POSSIBLE
OF EXECUTIVE’S INTENTION TO JOIN THAT COMPANY OR BUSINESS BUT IN NO EVENT WILL
EXECUTIVE PROVIDE LESS THAN TWO WEEKS NOTICE OF THAT INTENTION; PROVIDED, THE
PROVISION OF SUCH NOTICE AND THE COMPANY’S RECEIPT THEREOF SHALL NOT DIMINISH
EXECUTIVE’S OBLIGATIONS UNDER THIS AGREEMENT WITHOUT REGARD TO THIS SECTION, AND
SHALL NOT CONSTITUTE A WAIVER OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT.


 


(M)          BINDING AGREEMENT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE BINDING UPON EXECUTIVE, EXECUTIVE’S HEIRS AND PERSONAL REPRESENTATIVES,
AND THE COMPANY, ITS SUCCESSORS AND ASSIGNS.


 


(N)           AT-WILL EMPLOYMENT.  EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS ON
AN “AT-WILL” BASIS, SUCH THAT NOTHING IN THIS AGREEMENT, OR THE COMPANY’S
PRACTICES, POLICIES, PROCEDURES, OR BENEFITS, SHALL BE CONSTRUED TO ALTER
EXECUTIVE’S STATUS AS AN EMPLOYEE-AT-WILL OF THE COMPANY.  EXECUTIVE MAY RESIGN
FROM THE COMPANY AT ANY TIME AND FOR ANY OR NO REASON, UPON FOURTEEN (14) DAYS
ADVANCE WRITTEN NOTICE.  THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT AT ANY
TIME, FOR ANY LAWFUL REASON OR FOR NO REASON, WITHOUT ADVANCE NOTICE.


 


(O)           REMEDIES.  THE PARTIES RECOGNIZE AND AFFIRM THAT IN THE EVENT OF A
BREACH OF SECTIONS 1, 2, 3, AND/OR 4  OF THIS AGREEMENT, MONEY DAMAGES WOULD BE
INADEQUATE AND THE COMPANY WOULD NOT HAVE AN ADEQUATE REMEDY AT LAW. 
ACCORDINGLY, THE PARTIES AGREE THAT IN THE EVENT OF SUCH A BREACH OR A
THREATENED BREACH, THE COMPANY MAY, IN ADDITION AND SUPPLEMENTARY TO OTHER
RIGHTS AND REMEDIES EXISTING IN ITS FAVOR, APPLY TO ANY COURT OF LAW OR EQUITY
OF COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER
RELIEF IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS HEREOF
(WITHOUT POSTING A BOND OR OTHER SECURITY).  IN ADDITION, EXECUTIVE AGREES THAT
IN THE EVENT A COURT OF COMPETENT JURISDICTION FINDS THAT EXECUTIVE VIOLATED
SECTIONS 1, 2, 3, AND/OR 4, ANY TIME PERIODS SET FORTH IN THOSE SECTIONS SHALL
BE TOLLED UNTIL SUCH BREACH OR VIOLATION HAS BEEN CURED.  EXECUTIVE FURTHER
AGREES THAT THE COMPANY SHALL HAVE THE RIGHT TO OFFSET THE AMOUNT OF ANY DAMAGES
RESULTING FROM A BREACH BY EXECUTIVE OF SECTIONS 1, 2, 3, AND/OR 4 AGAINST ANY
PAYMENTS DUE EXECUTIVE UNDER THIS AGREEMENT.  THE PARTIES AGREE THAT IF ONE OF
THE PARTIES IS FOUND BY A COURT OF COMPETENT JURISDICTION TO HAVE BREACHED THIS
AGREEMENT, THE BREACHING PARTY WILL BE REQUIRED TO PAY THE NON-BREACHING PARTY’S
REASONABLE ATTORNEYS’ FEES AND COSTS.

 

8

--------------------------------------------------------------------------------



 


(P)           WAIVER OF TRIAL BY JURY.


 


I.              WAIVER.  THE PARTIES EACH WAIVE THE RIGHT TO TRIAL BY JURY WITH
REGARD TO ALL DISPUTES (AS DEFINED IN THIS PARAGRAPH).  FOR THE PURPOSE OF THIS
PROVISION, THE TERM “DISPUTES” MEANS ANY CONTROVERSY OR CLAIM (INCLUDING ALL
CLAIMS PURSUANT TO COMMON AND/OR STATUTORY LAW) BETWEEN EXECUTIVE AND THE
COMPANY AND/OR ANY COMPANY AFFILIATE(S) AS APPLICABLE.  THE TERM DISPUTES
INCLUDES, WITHOUT LIMITATION, ALL CONTROVERSIES AND/OR CLAIMS RELATING TO THIS
AGREEMENT AND/OR ARISING OUT OF AND/OR RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR ANY COMPANY AFFILIATE(S),
AND/OR EXECUTIVE’S TERMINATION OR RESIGNATION FROM EMPLOYMENT WITH SAME,
REGARDLESS OF WHETHER THE EMPLOYMENT TERMINATION OR RESIGNATION IS VOLUNTARY,
INVOLUNTARY, FOR CAUSE, OR NOT FOR CAUSE.


 


II.             ACKNOWLEDGEMENT OF KNOWING & VOLUNTARY JURY TRIAL WAIVER.  BY
EXECUTING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT (A) EXECUTIVE HAS BEEN
ADVISED BY VIRTUE OF THIS PART OF THE AGREEMENT TO CONSULT WITH AN ATTORNEY
REGARDING THE TERMS OF THIS AGREEMENT, INCLUDING THE WAIVER OF TRIAL BY JURY;
(B) EXECUTIVE HAS CONSULTED WITH, OR HAD SUFFICIENT OPPORTUNITY TO CONSULT WITH,
AN ATTORNEY OF  EXECUTIVE’S OWN CHOOSING REGARDING THE TERMS OF THIS AGREEMENT,
INCLUDING THE WAIVER OF TRIAL BY JURY; (C) EXECUTIVE HAS READ THIS AGREEMENT AND
FULLY UNDERSTANDS THE TERMS OF THIS AGREEMENT AND THEIR IMPORT; AND
(D) EXECUTIVE IS ENTERING INTO THIS AGREEMENT, INCLUDING THE WAIVER OF TRIAL BY
JURY, KNOWINGLY, VOLUNTARILY, OF EXECUTIVE’S OWN FREE WILL, AND WITHOUT ANY
COERCION, UNDUE INFLUENCE, THREAT, OR INTIMIDATION OF ANY KIND.


 


(Q)           SETTLEMENT OF EXISTING RIGHTS.  IN EXCHANGE FOR THE OTHER TERMS OF
THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES AND AGREES THAT: (A) EXECUTIVE’S ENTRY
INTO THIS AGREEMENT IS A CONDITION OF EMPLOYMENT AND/OR CONTINUED EMPLOYMENT
WITH THE COMPANY, AS APPLICABLE; (B) EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS
AGREEMENT WILL REPLACE ANY EXISTING SIMILAR OR OVERLAPPING AGREEMENT BETWEEN THE
PARTIES AND THEREBY ACT AS A NOVATION, IF APPLICABLE; (C) IN CONSIDERATION FOR
THIS AGREEMENT, EXECUTIVE IS BEING PROVIDED WITH ACCESS TO PROPRIETARY
INFORMATION, TRADE SECRETS AND OTHER CONFIDENTIAL INFORMATION TO WHICH EXECUTIVE
HAS NOT PREVIOUSLY HAD ACCESS; (D) ALL WORK PRODUCT DEVELOPED BY EXECUTIVE
DURING ANY PAST EMPLOYMENT WITH THE COMPANY, AND ALL GOODWILL DEVELOPED WITH THE
COMPANY’S CLIENTS, CUSTOMERS, VENDORS, AND/OR OTHER BUSINESS CONTACTS BY
EXECUTIVE DURING ANY PAST EMPLOYMENT WITH THE COMPANY, IS THE EXCLUSIVE PROPERTY
OF THE COMPANY; AND (E) ALL COMPANY INFORMATION AND/OR SPECIALIZED TRAINING
ACCESSED, CREATED, RECEIVED, OR UTILIZED BY EXECUTIVE DURING ANY PAST EMPLOYMENT
WITH THE COMPANY, WILL BE SUBJECT TO THE RESTRICTIONS ON CONFIDENTIAL
INFORMATION DESCRIBED IN THIS AGREEMENT, AS APPLICABLE, WHETHER PREVIOUSLY SO
AGREED OR NOT.


 


(R)            VOLUNTARY AGREEMENT.  EACH PARTY TO THIS AGREEMENT HAS READ AND
FULLY UNDERSTANDS THE TERMS AND PROVISIONS HEREOF, HAS HAD AN OPPORTUNITY TO
REVIEW THIS AGREEMENT WITH LEGAL COUNSEL, HAS EXECUTED THIS AGREEMENT BASED UPON
SUCH PARTY’S OWN JUDGMENT AND ADVICE OF COUNSEL (IF ANY), AND KNOWINGLY,
VOLUNTARILY, AND WITHOUT DURESS, AGREES TO ALL OF THE TERMS SET FORTH IN THIS
AGREEMENT.  IF AN AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS
AGREEMENT WILL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES AND NO
PRESUMPTION OR BURDEN OF PROOF WILL ARISE FAVORING OR DISFAVORING ANY PARTY
BECAUSE OF AUTHORSHIP OF ANY PROVISION OF THIS AGREEMENT.  EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, NEITHER THE PARTIES NOR THEIR AFFILIATES, ADVISORS
AND/OR THEIR ATTORNEYS HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY WITH RESPECT OF THE SUBJECT MATTER CONTAINED
HEREIN.  WITHOUT LIMITING THE GENERALITY OF THE PREVIOUS SENTENCE, THE COMPANY,
ITS AFFILIATES, ADVISORS, AND/OR ATTORNEYS HAVE MADE NO REPRESENTATION OR
WARRANTY TO EXECUTIVE CONCERNING THE STATE OR FEDERAL TAX CONSEQUENCES TO
EXECUTIVE, IF ANY, REGARDING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(S)           SURVIVAL OF COVENANTS.  THE PROVISIONS OF THIS AGREEMENT THAT, BY
THEIR OWN TERMS, APPLY AFTER THE TERMINATION DATE (INCLUDING, WITHOUT
LIMITATION, THE APPLICABLE PROVISIONS SECTIONS 1, 2, 3, 4, AND

 

9

--------------------------------------------------------------------------------



 


5(P), SHALL SURVIVE THE TERMINATION OR RESIGNATION OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY (REGARDLESS OF WHETHER THE EMPLOYMENT TERMINATION OR
RESIGNATION IS VOLUNTARY, INVOLUNTARY, FOR CAUSE, OR NOT FOR CAUSE) AND SHALL
REMAIN IN FULL FORCE AND EFFECT AFTER SUCH TERMINATION OR RESIGNATION, AS
APPLICABLE ACCORDING TO THEIR TERMS.  EXECUTIVE FURTHER AGREES TO NOTIFY ALL
FUTURE PERSONS OR BUSINESSES, WITH WHICH HE BECOMES AFFILIATED OR EMPLOYED BY,
OF THE RESTRICTIONS SET FORTH IN SECTIONS 1, 2, 3, AND 4, PRIOR TO THE
COMMENCEMENT OF ANY SUCH AFFILIATION OR EMPLOYMENT.

 

NOTICE: THIS AGREEMENT INCLUDES RESTRICTIVE COVENANTS REGARDING COMPETITION AND
WAIVER OF TRIAL BY JURY.


 


IN WITNESS WHEREOF, THE COMPANY AND EXECUTIVE HAVE EXECUTED THIS AGREEMENT,
EFFECTIVE AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

 

Golfsmith International Holdings, Inc.

 

 

Dated:

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

Dated:

 

 

By:

 

 

Name:

 

10

--------------------------------------------------------------------------------